Citation Nr: 1440133	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office.  

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which exposure to certain herbicides, including an herbicide commonly referred to as Agent Orange, is presumed.

2.  Squamous cell carcinoma of the tongue was not affirmatively shown to have been present during service; squamous cell carcinoma of the tongue was not manifested to a compensable degree within one year from the date of separation from service in April 1969; squamous cell carcinoma of the tongue, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service; squamous cell carcinoma of the tongue is not a disease presumed to be due to exposure to Agent Orange; and squamous cell carcinoma of the tongue is not actually caused by exposure to Agent Orange. 








CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the tongue have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 303, 3.307, 3.309 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in December 2008.  





As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374   (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (pre-adjudication VCAA notice); and of Dingess, 19 Vet. App. 473 (elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. VA has obtained the service treatment records, VA records, private medical records, and records of the Social Security Administration. 

In April 2013, the Veteran appeared at a hearing before the Board.  The hearing focused on the remaining question in the case in order to establish service connection, namely, the primary site of the cancer.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requires the VLJ who chairs a hearing to explain the issue and to suggest the submission of evidence that may have been overlooked).  

In June 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were then provided a copy of the opinion and given the opportunity to submit additional argument and evidence.  The Veteran's representative submitted additional argument.  No additional evidence was submitted.

As the VHA medical opinion is based on a review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the VHA opinion is adequate to decide the claim.  



See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 




For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including malignant tumors [cancer], if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

The Agent Orange Act of 1991 requires that when the Secretary of the Department of Veterans Affairs (Secretary of VA) determines that a presumption of service connection based on herbicide exposure is not warranted for a certain disease, he must publish a notice of the determination, including an explanation of the scientific basis for the decision.  The Secretary of VA's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  




If a Veteran is presumably exposed to Agent Orange, there is a presumption of service connection for respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) and 3.309(e). 

The presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era does not apply for any condition for which the Secretary of the Department of Veterans Affairs has not specifically determined a presumption of service connection is warranted. 

The Secretary of VA has provided notice that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions: cancer of the oral cavity (including the tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses).  See 59 Fed. Reg. 341 (Jan. 4, 1994), 61 Fed. Reg. 41442 (Aug. 8, 1996), 64 Fed. Reg. 59232 (Nov. 2, 1999), 66 Fed. Reg. 2376 (Jan. 11, 2001), 67 Fed. Reg. 42600 (June 4, 2002), 68 Fed. Reg. 27630 (May 30, 2003), 72 Fed. Reg. 32395 (June 12, 2007), 75 Fed. Reg. 32540 (June 8, 2010), 75 Fed. Reg. 81332 (Dec. 27, 2010), and 77 Fed. Reg. 47924 (Update 2010: August 10, 2012). 

As for cancer of the tongue due to Agent Orange exposure, according to National Academy of Sciences, Institute of Medicine of the National Academies (IOM) committee report: Veterans and Agent Orange: Update 2010 on whether there is a statistical association between herbicide exposure and any unlisted condition.  The IOM committed found that the available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between herbicide exposure [Agent Orange] and cancers of the oral cavity, including lips and tongue, and of the pharynx, including the tonsils, and of the nasal cavity, including the ears and sinuses.  77 Fed. Reg. 47924 (August 10, 2012). 





In December 2013, NAS released the IOM report: Veterans and Agent Orange: Update 2012.  In the published notice, the Secretary of VA made a determination based on consideration of IOM reports and all other sound medical and scientific information and analysis available that a presumption of service connection based on exposure to Agent Orange in Vietnam is not warranted for cancers of the oral cavity (including the lips and tongue) or the pharynx.  See 79 Fed. Reg. 20308 (Update 2012: April 11, 2014). 

Notwithstanding the aforementioned provisions relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 , 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (the principles set forth in Combee, which involved exposure to radiation applied to claims based on exposure to Agent Orange.).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (2007).




Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369  (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The service personnel record shows that from September 1966 to April 1968 the Veteran served in the Republic of Vietnam.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a lingual abnormality or cancer of the tongue.  On separation examination in February 1969 the mouth and throat were evaluated as normal.

After service, private medical records show that in about May 2008 the Veteran developed left jaw pain.  A mass on the left side of the mouth was found.  A biopsy of the left posterior tongue and lateral pharyngeal wall was consistent with an invasive moderately-to-poorly differentiated carcinoma with basaloid and squamous features.  . 






In August 2008, in discussing treatment alternatives for the Veteran's cancer, it was noted that Veteran served in Vietnam between 1966 and 1968 and that he was apparently exposed to Agent Orange.  History included a gunshot wound and that the Veteran was a nonsmoker and he drank a limited amount of beer.

In April 2009, A.L.S., MD, a private physician trained in radiation oncology, noted that the Veteran had been exposed to Agent Orange in Vietnam.  Dr. S. stated that the locally advanced and metastatic oral cancer with involvement of the oropharynx and hypopharynx and neck adenopathy raised the question of whether the cancer may have been related to the Veteran's Vietnam experience. 

In December 2010 on VA examination, the VA examiner stated that based on the private medical records the primary site of the cancer was the tongue with extension to the nasopharynx, oropharynx, hypopharynx, pyriform sinus, and larynx, with bilateral neck adenopathy.  The VA examiner explained the cancer was not a primary cancer of the trachea or larynx.  

In April 2013, the Veteran testified that his cancer developed in 2008 and involved the entire oral cavity.  He stated that one of his doctors had expressed an opinion that it was very possible that the cancer was due to herbicide exposure.  The Veteran's representative acknowledged that the VA examiner had expressed an opinion that the primary site of the cancer was the tongue rather than the trachea or larynx, but asked that the Board refer the file to an independent medical expert (IME) for an opinion since it was not clear that the VA opinion was rendered by an oncologist.

In June 2014, the Board obtained an opinion for a board certified otolaryngologist of the Veterans Health Administration (VHA) in order to determine whether the Veteran's cancer of the tongue was etiologically related to exposure to herbicides in service.  




After a review of the Veteran's history, the VHA expert stated that the primary focus of the tumor was most likely the tongue base, rather than the oral tongue as previously recorded.  The VHA expert stated that his conclusion was drawn from the records of two surgeons, who had treated the Veteran.  

The VHA expert explained that the first physician, an oral-and-maxillofacial surgeon, referred to an intraoral lesion concerning the left posterior tongue and pharyngeal region, indicating a location in the posterior tongue/tongue base that was confluent with the lateral pharyngeal wall.  The VHA expert stated the second physician, a surgical oncologist, who also referred to a large mass involving the base of the tongue.  

The VHA expert stated that the distinction between oral tongue cancers and cancers of the tongue base is important for determining the etiology of the cancer.  The VHA expert explained that an oral tongue cancer, classified as oral cavity cancer, is most frequently associated with smoking and alcohol abuse, whereas the majority of tongue base (oropharyngeal) cancers are caused by the human papilloma virus (HPV).  

On the specific question posed by the Board:

Is there any medical or scientific study, including a review of IOM Agent Orange Updates, to conclude that cancer of the tongue is considered a cancer of the lung, bronchus, larynx, or trachea?

In response, the VHA expert stated that a cancer of the tongue cannot be considered a cancer of the lung, bronchus, larynx, or trachea.  The VHA expert explained that cancers of the oral tongue and of tongue base are anatomically separated from the larynx.  The VHA expert stated that while cancers of the oral tongue and of tongue base can invade the larynx, the cancers are not a laryngeal cancer. 

The VHA expert stated that he had reviewed IOM Update 2012 and noted that cancers of the tongue and oropharynx (tongue base) have not yet been added to the list of conditions presumed to be associated with exposure to Agent Orange.  The VHE expert also did his own review of recent literature and found that there were no more recent studies that were not already reviewed or considered in Update 2012.

On the specific question posed by the Board:

If cancer of the tongue is not considered a cancer of the lung, bronchus, larynx, or trachea: 

Is it least as likely as not (i.e., probability of 50 percent) cancer of the tongue is actually caused by exposure to Agent Orange?

In considering actual causation, the Board may not legally rely solely on the fact that there is no statistical association between a claimed condition and exposure to Agent Orange, although it is a factor.  

In response, the VHA expert stated that the most common cause of squamous cell carcinoma of the tongue base was HPV.  The VHA expert also stated the absence of smoking would not make the Veteran free of risk of developing such a cancer, and it did not appear that the Veteran's cancer developed in an unusual way.  Based on the expert review of scientific literature performed by the Institutes of Medicine (IOM) committee, the VHE expert expressed the opinion that it was not likely that the Veteran's cancer was actually caused by exposure to Agent Orange.   

Analysis

From September 1966 to April 1968 the Veteran served in the Republic of Vietnam, where it was presumed that he was exposed to Agent Orange.  





Service Connection on the Basis other than Exposure to Agent Orange

The Veteran does not assert and on the basis of the service treatment records alone, cancer of the tongue was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a)  (affirmatively showing inception in service) is not warranted.

Although cancer is a chronic disease listed in 38 C.F.R. § 3.309(a), there is no competent evidence either contemporaneous with or after service that symptoms indicative of cancer of the tongue were noted during service and the theory of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (chronicity and continuity of symptomatology under the regulation creating presumption of service connection for chronic diseases manifested during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases and is triggered by symptoms noted in service, which are indicative of but not dispositive of a chronic disease, such as cancer. 38 C.F.R. § 3.303(b)). 

The Veteran does not assert and the record does not shows that cancer of the tongue was first manifested before 2008, more than 39 years after the Veteran's discharge from service in 1969, which is well beyond the one-year presumptive period after service for manifestation of a cancer as a chronic disease and presumptive service connection for cancer as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 is not established. 

The Veteran does not assert and there is no competent evidence that cancer of the tongue first documented after service beyond the one-year presumptive period pertaining to a chronic disease, is otherwise related to an injury, disease, or event other than exposure to Agent Orange in service and service connection under 38 C.F.R. § 3.303(d) is not established. 



Service Connection due to Exposure to Agent Orange

The Veteran asserts that squamous cell carcinoma of the tongue is due to exposure to Agent Orange. 

While the Veteran served in Vietnam and his exposure to Agent Orange is presumed, cancer of the tongue is not on the list of presumptive diseases associated with exposure to Agent Orange and service connection on a presumptive basis due to exposure to Agent Orange in Vietnam is not established under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, the Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof that exposure to Agent Orange actually caused cancer of the tongue.  Combee, at 1042.

The remaining questions are whether there is competent and credible evidence that cancer of the tongue is a type of respiratory cancer, which is associated with Agent Orange exposure, or a type of cancer actually caused by exposure to Agent Orange. 

The Veteran has not submitted any medical or scientific evidence that supports a finding that cancer of the tongue is a respiratory cancer of the lung, bronchus, larynx, or trachea.  Although Dr. S. stated that the tongue cancer extended to the larynx, he stated that the metastatic oral cancer involved the oropharynx and hypopharynx.  And the VHA expert stated that a cancer of the tongue cannot be considered a cancer of the lung, bronchus, larynx, or trachea.  The VHA expert explained that cancers of the oral tongue and of the tongue base are anatomically separated from the larynx.  The VHA expert stated that while cancers of the oral tongue and of the tongue base can invade the larynx, the cancers are not a laryngeal cancer.  



The VHA expert also cited to the most recent IOM update, Update 2012, and well as his own review of the recent literature and found that there were no more recent studies that were not already reviewed or considered in Update 2012. 

To the extent the Veteran has argued that the primary site of the cancer may have included the larynx, which is a respiratory cancer, subject to presumptive service connection due to exposure to Agent Orange, the Veteran as a lay person is competent to identify a simple medical condition and to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A simple medical condition is one capable of lay observation.  38 C.F.R. § 3.159  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The presence of cancer is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. §3.159; see Jandreau, at 1377, n. 4 (a lay witness is not capable of diagnosing a form of cancer).






And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify cancer of the tongue or to offer an opinion on whether cancer of the tongue is a respiratory cancer or on the causal relationship between exposure to Agent Orange and cancer of the tongue. 

Since the Veteran's evidence is not competent evidence, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

As for the medical evidence, Dr. S. stated that the metastatic oral cancer with involvement of the oropharynx and hypopharynx and neck adenopathy raised the question of whether the cancer may [italics not in the original statement] have been related to the Veteran's Vietnam experience.  As the medical opinion is expressed in the term of "may," it also implies it "may or may not" and is too speculative to establish a medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  And service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102.  For this reason, the medical opinion has no probative value on a material issue of fact, namely, a direct causal relationship between exposure to Agent Orange and cancer of the tongue.  And the Board finds that the medical opinion is not persuasive evidence in favor of the claim. 

As for the remaining pertinent medical evidence on the question of a direct causal relationship between exposure to Agent Orange and cancer of the tongue, the VHA expert stated that the most common cause of squamous cell carcinoma of the tongue base was HPV.  The VHA expert also stated the absence of smoking would not make the Veteran free of risk of developing such a cancer, and it did not appear that the Veteran's cancer developed in an unusual way.   Based on the expert review of scientific literature performed by the Institutes of Medicine (IOM), the VHA expert expressed the opinion that it was not likely that the Veteran's cancer was actually caused by exposure to Agent Orange.  



As the opinion of the VHA examiner was based on the Veteran's medical history, as the opinion was fully articulated, and as the opinion was supported by a reasoned analysis, the Board finds that opinion of the VHA expert is highly probative on a material issue of fact, namely, a direct causal relationship between exposure to Agent Orange and cancer of the tongue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Board finds that the medical opinion is persuasive evidence that opposes rather than supports the claim. 

For these reasons, the preponderance of the evidence is against the claim of service connection for squamous cell carcinoma of the tongue and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for squamous cell carcinoma of the tongue is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


